DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on May 10, 2022
Claims 1-7, 9-14, 18-22, 24-28, 30, and 36-41 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-7, 9-13, 19-22, 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gheorghiu et al. (USP: 2016/0302098) in view of Tamura et al. (USP: 2013/0315057).

As per Claim 1 Gheorghiu teaches a method of wireless communication, comprising:
 transmitting, by a first base station (BS), a first synchronization signal (SS) burst including one or more SS blocks in a first SS transmission period of a plurality of SS transmission periods, wherein the first SS transmission period is designated to the first BS (Paragraph 0011, 0029 receiving an indication from the first cell that a subframe timing and measuring each of the two or more cells in the second measurement interval. Examples, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS). Measuring the second cell may include identifying one or more measurement subframes of the second cell comprising a synchronization signal, a reference signal, or both.), wherein a second SS transmission period of the plurality of SS transmission periods is designated to a second BS, and wherein the first SS transmission period and the second SS transmission period are different (Paragraph 0029, 0040, 0114 During these measurement gaps, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS) the UE may perform measurements on the different frequencies by stopping its monitoring on the serving cell and retuning to another frequency during measurement gaps--e.g., periods of time in which the UE 115 may determine that a subframe timing of two or more cells in the second frequency band is synchronized and may measure each of the two or more cells in the second measurement interval.); 
transmitting, by the first BS to a user equipment (UE), a second signal requesting a restricted SS measurement for a particular SS block of the one or more SS blocks in the first SS burst based on an interference between at least the first BS and the second BS (Paragraph 0007, 0039-0041, 0102 a measurement configuration on a first cell in a first frequency band, where the measurement configuration may include a first measurement gap for measuring cells in frequency bands different from the first frequency band. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). CRS may be embedded in 4 to 16 resource elements in each resource block. For example, the base station communication module 1225 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission);  
 receiving, by the first BS from the UE, a first communication in synchronization with the first SS burst, the first communication indicating the restricted SS measurement for the particular SS block of the one or more SS blocks in the first SS burst (Paragraph 0030, 0038-0040, 0067-0069 base station is synchronized with other base station (or cells) operating at the same frequency, then a reduce duration gap (e.g., 1 ms or 2 ms) may be used. UE report the offset to base station. That is, UE may transmit a measurement report to base station and may be transmitted only on resource blocks or (SIB) assigned to those UEs . After receiving the PSS and SSS, the UE  may receive a master information block (MIB). After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs).The measurement report may include PSS and SSS and 1 or 2 subframes with CRS. In some cases, UE may receive a modified measurement configuration from base station. The modified measurement configuration may include a second measurement gap; and the second measurement interval for measurements in the second frequency band may be based on the timing offset); and 
However, Gheorghiu does not explicitly disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more particular SS blocks of the one or more SS blocks
Tamura disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more particular SS blocks of the one or more SS blocks (Paragraph 0016, 0028- 0030, 0140 a primary synchronization signal (Primary Synchronization Signal: PSS), a secondary synchronization signal (Secondary Synchronization Signal: SSS), a physical broadcast channel (Physical Broadcast Channel: PBCH), a system information block type 1 (System Information Block Type 1: SIB1), paging (Paging), or a positioning reference signal (Positioning Reference Signal: PRS), they are transmitted. A receiver that is configured to receive a radio link failure (RLF) report including a measurement result restricted to the part of radio resources, from a wireless communication terminal used in the wireless communication system; and a controller that is configured to determine whether or not the received radio link failure report is the measurement restricted to the part of radio resources. Also, in order to report to the base station that the value has been measured with the use of the measurement resource restriction, the terminal may generate the RLF report in which the measurement resource restriction flag is included for each of the cells, and set to the true (true). The measurement resource restriction flag may be configured by 1 bit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Tamura in order to the make the system more efficient . Because the measurement result of the own cell or the neighbor cell when the measurement resource restriction for the own cell is used are included in the RLF report, the size of the RLF report can be reduced. (see Tamura Paragraph 0162).  

As per Claim 2 Gheorghiu- Tamura teaches the method of claim 1, wherein the transmitting the first SS burst includes: transmitting, by the first BS, at least one of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), an extended synchronization signal (ESS), a third synchronization signal (TSS), or a physical broadcast channel (PBCH) signal (Paragraph 0029,0030  the inter-frequency measurement gaps have a length determined or configured such that one instance of PSS and SSS and 1 or 2 subframes with CRS are available for measurements (e.g., a 5 ms gap). That is, a measurement gap may have a specified duration that is determined in an effort to increase the likelihood that the UE will be able to receive PSS, SSS, and CRS of other cells during the measurement gap). 

As per Claim 3 Gheorghiu - Tamura teaches the method of claim 1, further comprising coordinating, by the first BS with the second BS, to determine at least the first SS transmission period and the second SS transmission period based on the interference between at least the first BS and the second BS (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission). 
However, Gheorghiu does not explicitly disclose the interference between
Tamura disclose the interference between  (Paragraph 0016, 0028- 0030, 0140 a primary synchronization signal (Primary Synchronization Signal: PSS), a secondary synchronization signal (Secondary Synchronization Signal: SSS), a physical broadcast channel (Physical Broadcast Channel: PBCH), a system information block type 1 (System Information Block Type 1: SIB1), paging (Paging), or a positioning reference signal (Positioning Reference Signal: PRS), they are transmitted. A receiver that is configured to receive a radio link failure report including a measurement result restricted to the part of radio resources, from a wireless communication terminal used in the wireless communication system; and a controller that is configured to determine whether or not the received radio link failure report is the measurement restricted to the part of radio resources. Also, in order to report to the base station that the value has been measured with the use of the measurement resource restriction, the terminal may generate the RLF report in which the measurement resource restriction flag is included for each of the cells, and set to the true (true). The measurement resource restriction flag may be configured by 1 bit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Tamura in order to the make the system more efficient . Because the measurement result of the own cell or the neighbor cell when the measurement resource restriction for the own cell is used are included in the RLF report, the size of the RLF report can be reduced. (see Tamura Paragraph 0162).  

As per Claim 4 Gheorghiu - Tamura teaches the method of claim 1, further comprising: receiving, by the first BS from another UE, a second communication indicating an SS measurement for the first SS burst; and filtering, by the first BS, SS measurement information in the first communication and the second communication based on the interference between at least the first BS and the second BS (Paragraph 0051-0054, 0067 UE may transmit a measurement report to base station based on the measurement configuration. The measurement report may include synchronized with other base station (or cells). First timing configuration 305-a and second timing configuration 310-a may include subframes for transmitting PSS and SSS, which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5)). However, Gheorghiu does not explicitly disclose the interference between
Siomina disclose the interference between  (Paragraph 0016, 0028- 0030, 0140 a primary synchronization signal (Primary Synchronization Signal: PSS), a secondary synchronization signal (Secondary Synchronization Signal: SSS), a physical broadcast channel (Physical Broadcast Channel: PBCH), a system information block type 1 (System Information Block Type 1: SIB1), paging (Paging), or a positioning reference signal (Positioning Reference Signal: PRS), they are transmitted. A receiver that is configured to receive a radio link failure report including a measurement result restricted to the part of radio resources, from a wireless communication terminal used in the wireless communication system; and a controller that is configured to determine whether or not the received radio link failure report is the measurement restricted to the part of radio resources. Also, in order to report to the base station that the value has been measured with the use of the measurement resource restriction, the terminal may generate the RLF report in which the measurement resource restriction flag is included for each of the cells, and set to the true (true). The measurement resource restriction flag may be configured by 1 bit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Tamura in order to the make the system more efficient . Because the measurement result of the own cell or the neighbor cell when the measurement resource restriction for the own cell is used are included in the RLF report, the size of the RLF report can be reduced. (see Tamura Paragraph 0162).  

As per Claim 5 Gheorghiu- Tamura teaches the method of claim 1, further comprising: transmitting, by the first BS to the UE, a fourth signal requesting an SS measurement of a neighboring cell served by the second BS based on the interference between at least the first BS and the second BS (Paragraph 0030-0033, 0046a UE 115 may receive a measurement configuration from a cell of a base station 105 specifying a measurement gap for measuring cells on other frequencies.  That is, a measurement gap may have a specified duration that is determined in an effort to increase the likelihood that the UE will be able to receive PSS, SSS, and CRS of other cells during the measurement gap). 

As per Claim 6 Gheorghiu- Tamura teaches the method of claim 5, further comprising: receiving, by the first BS from the UE, the SS measurement of the neighboring cell (Paragraph  0045, 0048, 0049 The measurement reporting configuration may include parameters related to which neighbor cells). 

As per Claim 7 Gheorghiu - Tamura teaches the method of claim 6, wherein the receiving the SS measurement of the neighboring cell includes: receiving, by the first BS from the UE, an SS measurement for a second SS burst transmitted by the second BS in the second SS transmission period (Paragraph 0045 - 0048 A base station may provide a UE with a measurement reporting configuration as part of an RRC configuration. The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE  should measure, criteria for sending measurement reports, intervals for transmission of measurement reports (e.g., measurement gaps), and other related information). 

8. (Canceled).

As per Claim 10 Gheorghiu teaches a method of wireless communication, comprising:
 receiving, by a user equipment (UE) from a first base station (BS), a first synchronization signal (SS) burst including one or more SS blocks in a first SS transmission period of a plurality of SS transmission periods, wherein the first SS transmission period is designated to the first BS(Paragraph 0011, 0029 receiving an indication from the first cell that a subframe timing and measuring each of the two or more cells in the second measurement interval. Examples, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS). Measuring the second cell may include identifying one or more measurement subframes of the second cell comprising a synchronization signal, a reference signal, or both.), wherein a second SS transmission period of the plurality of SS transmission periods is designated to a second BS, and wherein the first SS transmission period and the second SS transmission period are different (Paragraph 0029, 0040, 0114 During these measurement gaps, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS) the UE may perform measurements on the different frequencies by stopping its monitoring on the serving cell and retuning to another frequency during measurement gaps--e.g., periods of time in which the UE 115 may determine that a subframe timing of two or more cells in the second frequency band is synchronized and may measure each of the two or more cells in the second measurement interval.); 
receiving, by the UE from the first BS, a second signal requesting a restricted SS measurement for a particular SS block of the one or more SS blocks in the first SS burst  (Paragraph 0007, 0039-0041, 0102 a measurement configuration on a first cell in a first frequency band, where the measurement configuration may include a first measurement gap for measuring cells in frequency bands different from the first frequency band. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). CRS may be embedded in 4 to 16 resource elements in each resource block. For example, the base station communication module 1225 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission); transmitting, by the UE to the first BS, a first communication in synchronization with the first SS burst, the first communication indicating the restricted SS measurement for the particular SS block of the one or more SS blocks in the first SS burst (Paragraph 0030, 0038-0040, 0067-0069 base station is synchronized with other base station (or cells) operating at the same frequency, then a reduce duration gap (e.g., 1 ms or 2 ms) may be used. UE report the offset to base station. That is, UE may transmit a measurement report to base station and may be transmitted only on resource blocks or (SIB) assigned to those UEs . After receiving the PSS and SSS, the UE  may receive a master information block (MIB). After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs).The measurement report may include PSS and SSS and 1 or 2 subframes with CRS. In some cases, UE may receive a modified measurement configuration from base station. The modified measurement configuration may include a second measurement gap; and the second measurement interval for measurements in the second frequency band may be based on the timing offset), and 
However, Gheorghiu does not explicitly disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more particular SS blocks of the one or more SS blocks.
Tamura disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more particular SS blocks of the one or more SS blocks. (Paragraph 0016, 0028- 0030, 0140 a primary synchronization signal (Primary Synchronization Signal: PSS), a secondary synchronization signal (Secondary Synchronization Signal: SSS), a physical broadcast channel (Physical Broadcast Channel: PBCH), a system information block type 1 (System Information Block Type 1: SIB1), paging (Paging), or a positioning reference signal (Positioning Reference Signal: PRS), they are transmitted. A receiver that is configured to receive a radio link failure (RLF)  report including a measurement result restricted to the part of radio resources, from a wireless communication terminal used in the wireless communication system; and a controller that is configured to determine whether or not the received radio link failure report is the measurement restricted to the part of radio resources. Also, in order to report to the base station that the value has been measured with the use of the measurement resource restriction, the terminal may generate the RLF report in which the measurement resource restriction flag is included for each of the cells, and set to the true (true). The measurement resource restriction flag may be configured by 1 bit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Tamura in order to the make the system more efficient . Because the measurement result of the own cell or the neighbor cell when the measurement resource restriction for the own cell is used are included in the RLF report, the size of the RLF report can be reduced. (see Tamura Paragraph 0162).  



As per Claim 11 Gheorghiu - Tamura teaches the method of claim 10, further comprising receiving, by the UE from the first BS, a second SS burst in a third SS transmission period of the plurality of SS transmission periods, wherein the third SS transmission period is adjacent to the first SS transmission period (Paragraph 0046 – 0048 UE may receive a measurement configuration from a cell of a base station specifying a measurement gap for measuring cells on other frequencies.  The UE may then measure a second cell and determine an offset between the timing of the two cells.  base station 105-a to measure PSS, SSS, CRS, or other signals transmitted by base station 105-b. UE 115-a, base station 105-a and base station may be examples of corresponding devices described with reference to FIG. 1 ). 

As per Claim 12 Gheorghiu - Tamura teaches the method of claim 10, further comprising: determining, by the UE, the restricted SS measurement for the particular SS block of the one or more SS blocks (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission..).
However, Gheorghiu does not explicitly disclose a restricted SS measurement for a particular SS block.
Tamura disclose a restricted SS measurement for a particular SS block. (Paragraph 0016, 0028- 0030, 0140 a primary synchronization signal (Primary Synchronization Signal: PSS), a secondary synchronization signal (Secondary Synchronization Signal: SSS), a physical broadcast channel (Physical Broadcast Channel: PBCH), a system information block type 1 (System Information Block Type 1: SIB1), paging (Paging), or a positioning reference signal (Positioning Reference Signal: PRS), they are transmitted. A receiver that is configured to receive a radio link failure report including a measurement result restricted to the part of radio resources, from a wireless communication terminal used in the wireless communication system; and a controller that is configured to determine whether or not the received radio link failure report is the measurement restricted to the part of radio resources. Also, in order to report to the base station that the value has been measured with the use of the measurement resource restriction, the terminal may generate the RLF report in which the measurement resource restriction flag is included for each of the cells, and set to the true (true). The measurement resource restriction flag may be configured by 1 bit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Tamura in order to the make the system more efficient . Because the measurement result of the own cell or the neighbor cell when the measurement resource restriction for the own cell is used are included in the RLF report, the size of the RLF report can be reduced. (see Tamura Paragraph 0162).  
  
As per Claim 13 Gheorghiu - Tamura teaches the method of claim 10, further comprising: receiving, by the UE from the first BS, a fourth signal requesting an SS measurement of a neighboring cell served by the second BS; and transmitting, by the UE to the first BS, a second communication indicating the SS measurement of the neighboring cell (Paragraph 0045 - 0048 A base station may provide a UE with a measurement reporting configuration as part of an RRC configuration. The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE  should measure, criteria for sending measurement reports, intervals for transmission of measurement reports (e.g., measurement gaps), and other related information).  

15-17 (Canceled).

As per Claim 19  Gheorghiu teaches an apparatus comprising:
 a transmitter configured to:
 transmit a first synchronization signal (SS) burst including one or more SS blocks in a first SS transmission period of a plurality of SS transmission periods, wherein the first SS transmission period is designated to the first BS(Paragraph 0011, 0029 receiving an indication from the first cell that a subframe timing and measuring each of the two or more cells in the second measurement interval. Examples, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS). Measuring the second cell may include identifying one or more measurement subframes of the second cell comprising a synchronization signal, a reference signal, or both.), wherein a second SS transmission period of the plurality of SS transmission periods is designated to a second BS, and wherein the first SS transmission period and the second SS transmission period are different (Paragraph 0029, 0040, 0114 During these measurement gaps, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS) the UE may perform measurements on the different frequencies by stopping its monitoring on the serving cell and retuning to another frequency during measurement gaps--e.g., periods of time in which the UE 115 may determine that a subframe timing of two or more cells in the second frequency band is synchronized and may measure each of the two or more cells in the second measurement interval.); and transmit, to a user equipment (UE), a second signal requesting a restricted SS measurement for a particular SS block of the one or more SS blocks in the first SS burst based on an interference between at least the first BS and the second BS (Paragraph 0007, 0039-0041, 0102 a measurement configuration on a first cell in a first frequency band, where the measurement configuration may include a first measurement gap for measuring cells in frequency bands different from the first frequency band. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). CRS may be embedded in 4 to 16 resource elements in each resource block. For example, the base station communication module 1225 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission);; and a receiver configured to receive, from the UE, a first communication in synchronization with the first SS burst, the first communication indicating the restricted SS measurement for the particular SS block of the one or more SS blocks in the first SS burst (Paragraph 0030, 0038-0040, 0067-0069 base station is synchronized with other base station (or cells) operating at the same frequency, then a reduce duration gap (e.g., 1 ms or 2 ms) may be used. UE report the offset to base station. That is, UE may transmit a measurement report to base station and may be transmitted only on resource blocks or (SIB) assigned to those UEs . After receiving the PSS and SSS, the UE  may receive a master information block (MIB). After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs).The measurement report may include PSS and SSS and 1 or 2 subframes with CRS. In some cases, UE may receive a modified measurement configuration from base station. The modified measurement configuration may include a second measurement gap; and the second measurement interval for measurements in the second frequency band may be based on the timing offset); and 
However, Gheorghiu does not explicitly disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more particular SS blocks of the one or more SS blocks.
Tamura disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more particular SS blocks of the one or more SS blocks. (Paragraph 0016, 0028- 0030, 0140 a primary synchronization signal (Primary Synchronization Signal: PSS), a secondary synchronization signal (Secondary Synchronization Signal: SSS), a physical broadcast channel (Physical Broadcast Channel: PBCH), a system information block type 1 (System Information Block Type 1: SIB1), paging (Paging), or a positioning reference signal (Positioning Reference Signal: PRS), they are transmitted. A receiver that is configured to receive a radio link failure report including a measurement result restricted to the part of radio resources, from a wireless communication terminal used in the wireless communication system; and a controller that is configured to determine whether or not the received radio link failure report is the measurement restricted to the part of radio resources. Also, in order to report to the base station that the value has been measured with the use of the measurement resource restriction, the terminal may generate the RLF report in which the measurement resource restriction flag is included for each of the cells, and set to the true (true). The measurement resource restriction flag may be configured by 1 bit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Tamura in order to the make the system more efficient . Because the measurement result of the own cell or the neighbor cell when the measurement resource restriction for the own cell is used are included in the RLF report, the size of the RLF report can be reduced. (see Tamura Paragraph 0162).  

As per Claim 20 Gheorghiu - Tamura teaches the apparatus of claim 19, further comprising a processor configured to coordinate, with the second BS, to determine at least the first SS transmission period and the second SS transmission period based on the interference between at least the first BS and the second BS (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission).

As per Claim 21 Gheorghiu - Tamura teaches the apparatus of claim 19, wherein the receiver is further configured to: receive, from another UE, a second communication indicating an SS measurement for the first SS burst; and further comprising a processor configured to filter SS measurement information in the first communication and the second communication based on the interference between at least the first BS and the second BS (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission..).

As per Claim 22 Gheorghiu - Tamura teaches the apparatus of claim 19, wherein the transmitter is further configured to: transmit, to the UE, a fourth signal requesting an SS measurement of a neighboring cell served by the second BS based on the interference between at least the first BS and the second BS (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission..).

23 (Canceled).

As per Claim 25 Gheorghiu teaches an apparatus comprising: 
a receiver configured to:
 receive, from a first base station (BS), a first synchronization signal (SS) burst including one or more SS blocks in a first SS transmission period of a plurality of SS transmission periods, wherein the first SS transmission period is designated to the first BS (Paragraph 0011, 0029 receiving an indication from the first cell that a subframe timing and measuring each of the two or more cells in the second measurement interval. Examples, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS). Measuring the second cell may include identifying one or more measurement subframes of the second cell comprising a synchronization signal, a reference signal, or both.), wherein a second SS transmission period of the plurality of SS transmission periods is designated to a second BS, and wherein the first SS transmission period and the second SS transmission period are different (Paragraph 0029, 0040, 0114 During these measurement gaps, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS) the UE may perform measurements on the different frequencies by stopping its monitoring on the serving cell and retuning to another frequency during measurement gaps--e.g., periods of time in which the UE 115 may determine that a subframe timing of two or more cells in the second frequency band is synchronized and may measure each of the two or more cells in the second measurement interval.);  and 
receive, from the first BS, a second signal requesting a restriction SS measurement for a particular SS block of the one or more SS blocks in the first SS burst (Paragraph 0007, 0039-0041, 0102 a measurement configuration on a first cell in a first frequency band, where the measurement configuration may include a first measurement gap for measuring cells in frequency bands different from the first frequency band. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). CRS may be embedded in 4 to 16 resource elements in each resource block. For example, the base station communication module 1225 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission); and a transmitter configured to: 
transmit, to the first BS, a first communication in synchronization with the first SS burst, the first communication indicating the restricted SS measurement for the particular SS block of the one or more SS blocks in the first SS burst (Paragraph 0030, 0038-0040, 0067-0069 base station is synchronized with other base station (or cells) operating at the same frequency, then a reduce duration gap (e.g., 1 ms or 2 ms) may be used. UE report the offset to base station. That is, UE may transmit a measurement report to base station and may be transmitted only on resource blocks or (SIB) assigned to those UEs . After receiving the PSS and SSS, the UE  may receive a master information block (MIB). After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs).The measurement report may include PSS and SSS and 1 or 2 subframes with CRS. In some cases, UE may receive a modified measurement configuration from base station. The modified measurement configuration may include a second measurement gap; and the second measurement interval for measurements in the second frequency band may be based on the timing offset); and 
However, Gheorghiu does not explicitly disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more particular SS blocks of the one or more SS blocks.
Tamura disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more particular SS blocks of the one or more SS blocks. (Paragraph 0016, 0028- 0030, 0140 a primary synchronization signal (Primary Synchronization Signal: PSS), a secondary synchronization signal (Secondary Synchronization Signal: SSS), a physical broadcast channel (Physical Broadcast Channel: PBCH), a system information block type 1 (System Information Block Type 1: SIB1), paging (Paging), or a positioning reference signal (Positioning Reference Signal: PRS), they are transmitted. A receiver that is configured to receive a radio link failure report including a measurement result restricted to the part of radio resources, from a wireless communication terminal used in the wireless communication system; and a controller that is configured to determine whether or not the received radio link failure report is the measurement restricted to the part of radio resources. Also, in order to report to the base station that the value has been measured with the use of the measurement resource restriction, the terminal may generate the RLF report in which the measurement resource restriction flag is included for each of the cells, and set to the true (true). The measurement resource restriction flag may be configured by 1 bit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Tamura in order to the make the system more efficient . Because the measurement result of the own cell or the neighbor cell when the measurement resource restriction for the own cell is used are included in the RLF report, the size of the RLF report can be reduced. (see Tamura Paragraph 0162).  


As per Claim 26 Gheorghiu - Tamura teaches the apparatus of claim 25, wherein the receiver is further configured to receive, from the first BS, a second SS burst in a third SS transmission period of the plurality of SS transmission periods, and wherein the third SS transmission period is adjacent to the first SS transmission period. (Paragraph 0046 – 0048 UE may receive a measurement configuration from a cell of a base station specifying a measurement gap for measuring cells on other frequencies.  The UE may then measure a second cell and determine an offset between the timing of the two cells.  base station 105-a to measure PSS, SSS, CRS, or other signals transmitted by base station 105-b. UE 115-a, base station 105-a and base station may be examples of corresponding devices described with reference to FIG. 1 ).

As per Claim 27 Gheorghiu - Tamura teaches the apparatus of claim 25, wherein the processor is further configured to determine the restricted SS measurement for the first SS block of the one or more SS blocks in the particular SS burst  (Paragraph 0038-0041 receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). The MIB may contain system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs) ).
However, Gheorghiu does not explicitly disclose a restricted SS measurement for a particular SS block.
Tamura disclose a restricted SS measurement for a particular SS block(Paragraph 0016, 0028- 0030, 0140 a primary synchronization signal (Primary Synchronization Signal: PSS), a secondary synchronization signal (Secondary Synchronization Signal: SSS), a physical broadcast channel (Physical Broadcast Channel: PBCH), a system information block type 1 (System Information Block Type 1: SIB1), paging (Paging), or a positioning reference signal (Positioning Reference Signal: PRS), they are transmitted. A receiver that is configured to receive a radio link failure report including a measurement result restricted to the part of radio resources, from a wireless communication terminal used in the wireless communication system; and a controller that is configured to determine whether or not the received radio link failure report is the measurement restricted to the part of radio resources. Also, in order to report to the base station that the value has been measured with the use of the measurement resource restriction, the terminal may generate the RLF report in which the measurement resource restriction flag is included for each of the cells, and set to the true (true). The measurement resource restriction flag may be configured by 1 bit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Tamura in order to the make the system more efficient . Because the measurement result of the own cell or the neighbor cell when the measurement resource restriction for the own cell is used are included in the RLF report, the size of the RLF report can be reduced. (see Tamura Paragraph 0162).  

As per Claim 28 Gheorghiu - Tamura teaches the apparatus of claim 25, wherein: the receiver is further configured to receive, from the first BS, a fourth signal requesting an SS measurement of a neighboring cell served by the second BS; and the transmitter is further configured to transmit, to the first BS, a second communication indicating the SS measurement of the neighboring cell  (Paragraph  0045, 0048, 0049 The measurement reporting configuration may include parameters related to which neighbor cells).

29 (Canceled).  

As per Claim 30 Gheorghiu - Tamura teaches the apparatus of claim 25, wherein the receiver is further configured to receive the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band (Paragraph 0003,  0006 measuring cells in frequency bands different from the first frequency band, measuring a second cell in the second frequency band during a first measurement interval Examples of such multiple-access systems include code division multiple access (CDMA) systems, time division multiple access (TDMA) systems, frequency division multiple access (FDMA) systems, and orthogonal frequency division multiple access (OFDMA) systems, (e.g., a Long Term Evolution (LTE) system). )

31-35. (Canceled)

Claims  9,14,18, 24 and 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gheorghiu et al. (USP: 2016/0302098) in view of Tamura et al. (USP: 2013/0315075)  and in further view of Prabhakar  et al. (USP: 2017/0280422).

As per Claim 9 Gheorghiu - Tamura teaches the method of claim 1, However, Gheorghiu- Tamura does not explicitly disclose wherein the transmitting the first SS burst includes transmitting the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band  
Prabhakar disclose wherein the transmitting the first SS burst includes transmitting the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band ( See Abstract: Paragraph 0015, 0090 A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure. In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions (606))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  

As per Claim 14 Gheorghiu - Tamura teaches the method of claim 13, However, Gheorghiu- Tamura does not explicitly disclose further comprising: receiving, by the UE from the second BS, a second SS burst during the second SS transmission period; and determining, by the UE, the SS measurement of the neighboring cell based on the second SS burst   (Paragraph  0045, 0048, 0049 The measurement reporting configuration may include parameters related to which neighbor cells).
Prabhakar disclose wherein the transmitting the first SS burst includes transmitting the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band ( See Abstract: Paragraph 0015, 0090 A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure. In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions (606))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  

As per Claim 18 Gheorghiu - Tamura teaches the method of claim 10, However, Gheorghiu- Tamura does not explicitly discloses further wherein the receiving the first SS burst includes: receiving, by the UE from the first BS, the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band.
 Prabhakar disclose wherein the transmitting the first SS burst includes transmitting the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band ( See Abstract: Paragraph 0015, 0090 A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure. In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions (606))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  

As per Claim 24 Gheorghiu - Tamura teaches the apparatus of claim 19, However, Gheorghiu- Tamura does not explicitly discloses further wherein the transmitter is further configured to transmit the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band. 
Prabhakar disclose wherein the transmitting the first SS burst includes transmitting the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band ( See Abstract: Paragraph 0015, 0090 A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure. In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions (606))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  

As per Claim 36 Gheorghiu - Tamura teaches the method of claim 1, However, Gheorghiu- Tamura does not explicitly disclose wherein the second signal comprises a bitmask indicating the particular SS block.
Prabhakar disclose wherein the second signal comprises a bitmask indicating the particular SS block ( See Abstract: Paragraph 0015, 0083, 0090 UE devices typically perform a full LTE system scan during an ongoing GBR (guaranteed bit rate) service data communication flow over QCI 1 In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  

As per Claim 37 Gheorghiu - Tamura teaches the method of claim 36, wherein: However, Gheorghiu- Tamura does not explicitly disclose the bitmask comprises a plurality of bits associated with the one or more SS blocks in the first SS burst, and a bit of the plurality of bits associated with the particular SS block is set to a first value, and a remainder of bits of the plurality of bits is set to a second value, the first value and the second value being different.
Prabhakar disclose the bitmask comprises a plurality of bits associated with the one or more SS blocks in the first SS burst, and a bit of the plurality of bits associated with the particular SS block is set to a first value, and a remainder of bits of the plurality of bits is set to a second value, the first value and the second value being different ( See Abstract: Paragraph 0015, 0083, 0090 UE devices typically perform a full LTE system scan during an ongoing GBR (guaranteed bit rate) service data communication flow over QCI 1. A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure. In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions (606))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  

As per Claim 38 Gheorghiu - Tamura teaches the method of claim 10, However, Gheorghiu- Tamura does not explicitly disclose wherein the second signal comprises a bitmask indicating the particular SS block.
Prabhakar disclose wherein the second signal comprises a bitmask indicating the particular SS block ( See Abstract: Paragraph 0015, 0090 A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure. In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions (606))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  

As per Claim 39 Gheorghiu - Tamura teaches the apparatus of claim 19 However, Gheorghiu- Tamura does not explicitly disclose wherein the second signal comprises a bitmask indicating the particular SS block.
Prabhakar disclose wherein the second signal comprises a bitmask indicating the particular SS block ( See Abstract: Paragraph 0015, 0083, 0090 UE devices typically perform a full LTE system scan during an ongoing GBR (guaranteed bit rate) service data communication flow over QCI 1 In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  
 
As per Claim 40 Gheorghiu - Tamura teaches the apparatus of claim 25, However, Gheorghiu- Tamura does not explicitly disclose wherein the second signal comprises a bitmask indicating the particular SS block.
Kusashima disclose wherein the second signal comprises a bitmask indicating the particular SS block ( See Abstract: Paragraph 0015, 0083, 0090 UE devices typically perform a full LTE system scan during an ongoing GBR (guaranteed bit rate) service data communication flow over QCI 1 In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  

As per Claim 41 Gheorghiu - Tamura teaches the apparatus of claim 25, However, Gheorghiu- Tamura does not explicitly disclose wherein the receiver is further configured to receive a third signal requesting to identify the radio link failure.
Prabhakar disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure ( See Abstract: Paragraph 0015, 0083, 0090 UE devices typically perform a full LTE system scan during an ongoing GBR  (guaranteed bit rate) service data communication flow over QCI 1 In response to the Radio Link Failure (RLF), the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band, for either TDD or FDD types of communication, whichever proves to have better radio conditions A wireless communication device (UE) conducting wireless communications according to a specified radio access technology (RAT) in a first communications band belonging to a first network may be required to switch to a different communications band due to network restrictions and/or radio link failure. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu - Tamura with the teachings of Prabhakar in order to the make the system more robust. Because the UE may try to reestablish the RRC connection by sending an RRC Reestablishment Request message to another cell in the same communications channel/band or in a different band (see  Prabhakar Paragraph 0090).  

Response to Argument(s)

Applicant’s arguments with respect to amended claims have been considered but are moot because of a new grounds of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.
THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468